COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 6 DATED JULY 12, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated April 30, 2010, Supplement No. 1 dated April 30, 2010, Supplement No. 2 dated May 6, 2010, Supplement No. 3 dated May 14, 2010, Supplement No. 4 dated May 28, 2010 and Supplement No. 5 dated June 16, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; recent real property investments and the placement of debt on certain real property investments; potential real property investments; and prior potential real property investments. Status of Our Public Offering Our initial public offering of 250,000,000 shares of common stock was declared effective on October1, 2008.Of these shares, we are offering up to 230,000,000 shares in a primary offering and have reserved and are offering up to 20,000,000 shares pursuant to our distribution reinvestment plan.As of July 9, 2010, we had accepted investors’ subscriptions for, and issued, 181,113,514 shares of our common stock in the offering, resulting in gross proceeds of approximately $1.8 billion.As of July 9, 2010, we had approximately 68,886,486 shares of our common stock remaining in our offering. We will offer shares of our common stock pursuant to the offering until October 1, 2010, unless all shares being offered have been sold, in which case the offering will be terminated.If all of the shares we are offering have not been sold by October 1, 2010, we may extend the offering as permitted under applicable law.In addition, at the discretion of our board of directors, we may elect to extend the termination date of our offering of shares reserved for issuance pursuant to our distribution reinvestment plan until we have sold all shares allocated to such plan through the reinvestment of distributions, in which case participants in the plan will be notified.The offering must be registered in every state in which we offer or sell shares and, generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 8 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of July 9, 2010, we wholly-owned 268 properties located in 38 states, comprising approximately 7.9 million gross rentable square feet of commercial space and approximately 7.8 million square feet of land subject to ground leases.Properties acquired between June 16, 2010 and July 9, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price (1) Staples – Houston, TX Office Supply Staples the Office Superstore, LLC $ CVS – Ft. Myers, FL Drugstore Holiday CVS, LLC Walgreens – Fort Mill, SC Drugstore Walgreen Co. Lowe’s – Sanford, ME Home Improvement Lowe’s Home Centers, Inc. — Stripes – Eagle Pass, TX Convenience Store Stripes LLC Stripes –Edinburg, TX Convenience Store Stripes LLC Stripes – Palmhurst, TX Convenience Store Stripes LLC Stripes – Ranchito, TX Convenience Store Stripes LLC Atascocita Commons – Humble, TX Shopping Center Various Tractor Supply – Southwick, MA Specialty Retail Tractor Supply Company Tractor Supply – Belchertown, MA Specialty Retail Tractor Supply Company AutoZone – Pearl River, LA Automotive Parts AutoZone Development Corporation AutoZone - Rapid City, SD Automotive Parts AutoZone Development Corporation Chili’s – Flanders, NJ Restaurant Brinker New Jersey, Inc. Chili’s –Ramsey, NJ Restaurant Brinker New Jersey, Inc. Macaroni Grill – Flanders, NJ Restaurant MAC Acquisition of New Jersey LLC Macaroni Grill –Mt. Laurel, NJ Restaurant MAC Acquisition of New Jersey LLC Macaroni Grill – Ramsey, NJ Restaurant MAC Acquisition of New Jersey LLC Macaroni Grill –West Windsor NJ Restaurant MAC Acquisition of New Jersey LLC On the Border – Alpharetta, GA Restaurant OTB Acquisition LLC On the Border – Auburn Hills, MI Restaurant OTB Acquisition LLC On the Border – Buford, GA Restaurant OTB Acquisition LLC On the Border – Burleson, TX Restaurant OTB Acquisition LLC On the Border – College Station, TX Restaurant OTB Acquisition LLC On the Border – Columbus, OH Restaurant OTB Acquisition LLC On the Border – Concord Mills, NC Restaurant OTB Acquisition LLC On the Border – Denton, TX Restaurant OTB Acquisition LLC On the Border – Desoto, TX Restaurant OTB Acquisition LLC On the Border – Fort Worth, TX Restaurant OTB Acquisition LLC On the Border – Garland, TX Restaurant OTB Acquisition LLC On the Border – Kansas City, MO Restaurant OTB Acquisition LLC On the Border – Lees Summit, MO Restaurant OTB Acquisition LLC On the Border – Lubbock, TX Restaurant OTB Acquisition LLC On the Border – Mesa, AZ Restaurant OTB Acquisition LLC On the Border – Mt. Laurel, NJ Restaurant OTB Acquisition LLC On the Border – Naperville, IL Restaurant OTB Acquisition LLC On the Border – Novi, MI Restaurant OTB Acquisition LLC On the Border – Oklahoma City, OK Restaurant OTB Acquisition LLC On the Border – Peoria, AZ Restaurant OTB Acquisition LLC On the Border – Rockwall, TX Restaurant OTB Acquisition LLC On the Border – Rogers, AR Restaurant OTB Acquisition LLC On the Border – Tulsa, OK Restaurant OTB Acquisition LLC 2 Property Description Type Tenant Rentable Square Feet Purchase Price (1) On the Border – West Windsor NJ Restaurant OTB Acquisition LLC $ On the Border – West Springfield, MA Restaurant OTB Acquisition LLC On the Border – Woodbridge, VA Restaurant OTB Acquisition LLC Best Buy – Montgomery, AL Consumer Electronics Best Buy Stores, LP City Center Plaza– Bellevue, WA Office Building Various (4) $ Purchase price does not include acquisition costs. Subject to a ground lease. Excludes square feet subject to two ground leases. Microsoft Corporationleases 96% of the total rentable square feet. The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 96 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of July 9, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 268 properties located in 38 states, consisting of approximately 7.9 million gross rentable square feet of commercial space and approximately 7.8 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between June 16, 2010 andJuly 9, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price (1) Fees Paid to Sponsor (2) Initial Yield (3) Physical Occupancy Staples – Houston, TX June 17, 2010 $ $ 8.15% 100% CVS – Ft. Myers, FL June 18, 2010 8.00% 100% Walgreens – Fort Mill, SC June 24, 2010 7.80% 100% Lowe’s – Sanford, ME June 28, 2010 N/A (4) 7.36% 100% Stripes – Eagle Pass, TX June 29, 2010 8.75% 100% Stripes –Edinburg, TX June 29, 2010 8.75% 100% Stripes – Palmhurst, TX June 29, 2010 8.75% 100% Stripes – Ranchito, TX June 29, 2010 9.00% 100% Atascocita Commons – Humble, TX June 29, 2010 2006-2008 7.26% 93.7% Tractor Supply – Southwick, MA June 29, 2010 8.48% 100% Tractor Supply – Belchertown, MA June 29, 2010 8.45% 100% AutoZone – Pearl River, LA June 30, 2010 8.23% 100% AutoZone - Rapid City, SD June 30, 2010 8.25% 100% Chili’s – Flanders, NJ June 30, 2010 9.00% 100% Chili’s –Ramsey, NJ June 30, 2010 9.00% 100% Macaroni Grill – Flanders, NJ June 30, 2010 10.25% 100% Macaroni Grill –Mt. Laurel, NJ June 30, 2010 10.25% 100% Macaroni Grill – Ramsey, NJ June 30, 2010 10.25% 100% Macaroni Grill –West Windsor NJ June 30, 2010 10.25% 100% On the Border – Alpharetta, GA June 30, 2010 9.00% 100% On the Border – Auburn Hills, MI June 30, 2010 9.00% 100% On the Border – Buford, GA June 30, 2010 9.00% 100% On the Border – Burleson, TX June 30, 2010 9.00% 100% On the Border – College Station, TX June 30, 2010 9.00% 100% 3 Property Description Date Acquired Year Built Purchase Price (1) Fees Paid to Sponsor (2) Initial Yield (3) Physical Occupancy On the Border – Columbus, OH June 30, 2010 $ $ 9.00% 100% On the Border – Concord Mills, NC June 30, 2010 9.00% 100% On the Border – Denton, TX June 30, 2010 9.00% 100% On the Border – Desoto, TX June 30, 2010 9.00% 100% On the Border – Fort Worth, TX June 30, 2010 9.00% 100% On the Border – Garland, TX June 30, 2010 9.00% 100% On the Border – Kansas City, MO June 30, 2010 9.00% 100% On the Border – Lees Summit, MO June 30, 2010 9.00% 100% On the Border – Lubbock, TX June 30, 2010 9.00% 100% On the Border – Mesa, AZ June 30, 2010 9.00% 100% On the Border – Mt. Laurel, NJ June 30, 2010 9.00% 100% On the Border – Naperville, IL June 30, 2010 9.00% 100% On the Border – Novi, MI June 30, 2010 9.00% 100% On the Border – Oklahoma City, OK June 30, 2010 9.00% 100% On the Border – Peoria, AZ June 30, 2010 9.00% 100% On the Border – Rockwall, TX June 30, 2010 9.00% 100% On the Border – Rogers, AR June 30, 2010 9.00% 100% On the Border – Tulsa, OK June 30, 2010 9.00% 100% On the Border – West Windsor NJ June 30, 2010 9.00% 100% On the Border – West Springfield, MA June 30, 2010 9.00% 100% On the Border – Woodbridge, VA June 30, 2010 9.00% 100% Best Buy – Montgomery, AL July 6, 2010 8.25% 100% City Center Plaza– Bellevue, WA July 9, 2010 6.33% (5) (6) 99.6% $ $ Purchase price does not include acquisition costs. Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page67 of the prospectus. Initial yield is calculated as the current annual rental income for the in-place leases at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Subject to a ground lease and therefore year built is not applicable. One tenant is subject to percentage rent; as such, the initial yield is based on the tenant’s minimum guaranteed percentage rent. Primarily due to contractual rental increases per the terms of the respective leases, we expect the average capitalization rate for this property over the tenant’s remaining initial lease term to be approximately 7.70%. We determined the expected capitalization rate by dividing the property’s projected annual average net operating income by the purchase price of the property. Net operating income, as determined by us in our due diligence process, primarily includes contractual base rental income, contractual and expected parking income, expense reimbursements and miscellaneous income reduced for expected operating expenses such as common area maintenance, management fees, taxes and insurance, the majority of which is reimbursable to us by the tenant.Our projected annual average net operating income includes estimates that may differ from actual results. 4 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Staples – Houston, TX 1 Staples the Office Superstore, LLC 100% 3/5 yr. $ $ 6/17/2010 6/30/2018 CVS – Ft. Myers, FL 1 Holiday CVS, LLC 100% 3/5 yr. 6/18/2010 1/31/2035 Walgreens – Fort Mill, SC 1 Walgreen Co. 100% 10/5 yr. 6/24/2010 4/30/2035 Lowe’s – Sanford, ME 1 Lowe’s Home Centers, Inc. — 100% 6/5 yr. 6/28/2010 10/31/2029 Stripes – Eagle Pass, TX 1 Stripes LLC 100% 4/5 yr. 6/29/2010 6/30/2030 Stripes –Edinburg, TX 1 Stripes LLC 100% 4/5 yr. 6/29/2010 6/30/2030 Stripes – Palmhurst, TX 1 Stripes LLC 100% 4/5 yr. 6/29/2010 6/30/2030 Stripes – Ranchito, TX 1 Stripes LLC 100% 4/5 yr. 6/29/2010 6/30/2030 Atascocita Commons – Humble, TX 1 Kohl’s Illinois, Inc. 29% 8/5 yr. 6/29/2010 1/31/2019 2/1/2019 1/31/2029 1 Marmaxx Operating Corp. 16% 4/5 yr. 6/29/2010 8/31/2013 9/1/2013 8/31/2018 1 Ross Dress for Less, Inc. 10% 4/5 yr. 6/29/2010 1/31/2014 2/1/2014 1/31/2019 1 Specialty Retailers (TX) LP 10% 2/5 yr. 6/29/2010 1/31/2017 Tractor Supply – Southwick, MA 1 Tractor Supply Company 100% 4/5 yr. 6/29/2010 1/10/2024 Tractor Supply – Belchertown, MA 1 Tractor Supply Company 100% 4/5 yr. 6/29/2010 3/14/2024 AutoZone – 1 AutoZone Development 100% 4/5 yr. 6/30/2010 5/31/2017 Pearl River, LA Corporation 6/1/2017 5/31/2027 AutoZone - Rapid City, SD 1 AutoZone Development Corporation 100% 4/5 yr. 6/30/2010 8/31/2028 Chili’s – Flanders, NJ 1 Brinker New Jersey, Inc. 100% 4/5 yr. 6/30/2010 6/30/2030 Chili’s –Ramsey, NJ 1 Brinker New Jersey, Inc. 100% 4/5 yr. 6/30/2010 6/30/2030 Macaroni Grill – Flanders, NJ 1 MAC Acquisition of New Jersey LLC 100% 4/5 yr. 6/30/2010 6/30/2030 Macaroni Grill –Mt. Laurel, NJ 1 MAC Acquisition of New Jersey LLC 100% 4/5 yr. 6/30/2010 6/30/2030 Macaroni Grill – Ramsey, NJ 1 MAC Acquisition of New Jersey LLC 100% 4/5 yr. 6/30/2010 6/30/2030 Macaroni Grill –West Windsor NJ 1 MAC Acquisition of New Jersey LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Alpharetta, GA 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Auburn Hills, MI 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 5 Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) On the Border – Buford, GA 1 OTB Acquisition LLC 100% 4/5 yr. $ $ 6/30/2010 6/30/2030 On the Border – Burleson, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – College Station, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Columbus, OH 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Concord Mills, NC 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Denton, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Desoto, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Fort Worth, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Garland, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Kansas City, MO 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Lees Summit, MO 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Lubbock, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Mesa, AZ 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Mt. Laurel, NJ 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Naperville, IL 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Novi, MI 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Oklahoma City, OK 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Peoria, AZ 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Rockwall, TX 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Rogers, AR 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Tulsa, OK 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – West Windsor NJ 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – West Springfield, MA 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 On the Border – Woodbridge, VA 1 OTB Acquisition LLC 100% 4/5 yr. 6/30/2010 6/30/2030 Best Buy – Montgomery, AL 1 Best Buy Stores, LP 100% 4/5 yr. 7/6/2010 1/31/2019 City Center Plaza– Bellevue, WA 1 Microsoft Corporation 96% 3/5 yr. 7/9/2010 6/14/2024 6 Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of their respective property. Represents option renewal period/term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. Subject to a ground lease. The annual base rent under the lease increases every five years by the lesser of two times the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 10%. The annual base rent under the lease increases every five years by 8.5% of the then-current annual base rent. The annual base rent under the lease increases every year by 2% of the then-current annual base rent. Represents total square feet of the office space. The annual base rent is comprised of rent for the office space of approximately $16.5 million, storage facilities of approximately $84,000 and parking of approximately $2.7 million. The office space and storage facilities rents each increase annually by 3.0% of the then-current annual base rent, while the parking space rent increases on the third lease year and every year thereafter by the lesser of fair market rent or 5.0%. Placement of Debt on Certain Real Property Investments We obtained or assumed the following mortgage notes in connection with certain previously acquired wholly-owned assets: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Various (1) JPMorgan Chase Bank, N.A. $ 5.50% 6/30/2010 7/1/2020 The loan is secured by two single-tenant commercial properties and one multi-tenant commercial property that we own through our subsidiaries with an aggregate purchase price of approximately $28.8million. The mortgage note is non-recourse to us and CCPT III OP, but both are liable for customary non-recourse carveouts. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the loan agreement.In the event the mortgage note is not paid off on the maturity date, the mortgage loan includes default provisions.Upon the occurrence of an event of default, interest on the mortgage note will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 4.00% . In connection with the mortgage note above, we paid our advisor a financing coordination fee equal to approximately $114,000. Tenant Lease Expirations The following table sets forth lease expirations of our wholly-owned properties, as of July 9, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the “Total Annual Base Rent” column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent — — $ — — % 7 % 15 % 11 % 5 % 9 % 4 % 8 % 16 % 18 % 6 % 99 $ % 7 Depreciable Tax Basis For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $396.7 million.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated, as of July 9, 2010,as follows: Wholly-owned Property Depreciable Tax Basis Staples – Houston, TX $ CVS – Ft. Myers, FL Walgreens – Fort Mill, SC Lowe’s – Sanford, ME — Stripes – Eagle Pass, TX Stripes –Edinburg, TX Stripes – Palmhurst, TX Stripes – Ranchito, TX Atascocita Commons – Humble, TX Tractor Supply – Southwick, MA Tractor Supply – Belchertown, MA AutoZone – Pearl River, LA AutoZone - Rapid City, SD Chili’s – Flanders, NJ Chili’s –Ramsey, NJ Macaroni Grill – Flanders, NJ Macaroni Grill –Mt. Laurel, NJ Macaroni Grill – Ramsey, NJ Macaroni Grill –West Windsor NJ On the Border – Alpharetta, GA On the Border – Auburn Hills, MI On the Border – Buford, GA On the Border – Burleson, TX On the Border – College Station, TX On the Border – Columbus, OH On the Border – Concord Mills, NC On the Border – Denton, TX On the Border – Desoto, TX On the Border – Fort Worth, TX On the Border – Garland, TX On the Border – Kansas City, MO On the Border – Lees Summit, MO On the Border – Lubbock, TX On the Border – Mesa, AZ On the Border – Mt. Laurel, NJ On the Border – Naperville, IL On the Border – Novi, MI On the Border – Oklahoma City, OK On the Border – Peoria, AZ On the Border – Rockwall, TX On the Border – Rogers, AR On the Border – Tulsa, OK On the Border – West Windsor NJ On the Border – West Springfield, MA On the Border – Woodbridge, VA Best Buy – Montgomery, AL City Center Plaza– Bellevue, WA $ Subject to a ground lease and therefore depreciable basis is not applicable. Depreciable basis excludes two ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2.0% of gross revenues from our single tenant properties and (ii) up to 4.0% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 8 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price (1) Approximate Compensation to Sponsor (2) Tire Kingdom – Auburndale, FL July 2010 $ $ AutoZone - Hartville, OH July 2010 Tractor Supply – Troy, MO July 2010 Tractor Supply –Union, MO July 2010 Tractor Supply – Alton, IL July 2010 $ $ Approximate purchase price does not include acquisition costs, which we expect to be approximately 3.0% of the contract purchase price, which include acquisition fees described in note 2 below. Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. 9 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Tire Kingdom – Auburndale, FL TBC Retail Group, Inc 100% AutoZone - Hartville, OH AutoZone Development Corporation 100% Tractor Supply – Troy, MO Tractor Supply Company 100% Tractor Supply –Union, MO Tractor Supply Company 100% Tractor Supply – Alton, IL Tractor Supply Company 100% Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Tire Kingdom – Auburndale, FL 1 TBC Retail Group, Inc 3/5 yr. $ $ 5/10/2010 5/31/2035 AutoZone - Hartville, OH 1 AutoZone Development Corporation 4/5 yr. 2/1/2008 1/31/2028 Tractor Supply – Troy, MO 1 Tractor Supply Company 4/5 yr. 2/7/2009 2/28/2024 Tractor Supply –Union, MO 1 Tractor Supply Company 4/5 yr. 9/24/2008 9/30/2023 Tractor Supply – Alton, IL 1 Tractor Supply Company 4/5 yr. 4/30/2008 4/30/2023 Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. Represents remaining option renewal periods/term of each option. Represents lease term beginning with the lease commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years, beginning in the sixth year of the lease, by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 12%. The annual base rent under the lease increases every five years by approximately 10% of the then-current annual base rent. The annual base rent under the lease increases every five years by approximately 5% of the then-current annual base rent. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and available debt proceeds.We may use the properties as collateral in future financings. Prior Potential Real Property Investments A prior supplement to this prospectus described potential acquisitions of a 15,120 square foot single-tenant commercial building leased to Walgreen Arizona Drug Co., located in Tucson, AZ, a 12,900 square foot single-tenant commercial building leased to CVS Pharmacy, Inc., located in League City, Texas and a 12,900 square foot single-tenant commercial building leased to CVS Pharmacy, Inc., located in Houston, Texas.The purchase agreements for the acquisitions of the properties were terminated and these properties are no longer under consideration for purchase. 10
